Decided July 30, 1912.
On Petition for Rehearing.
[125 Pac. 270.]
Opinion by
Mr. Chief Justice Eakin.
Defendants Orpha Johnson and others move the court to correct errors in the original decree of the circuit court affecting their property.
A tract of land belonging to Orpha Johnson is erroneously adjudged as entitled to water from the Perkins ditch. Finding 11, p. 279, record. The finding describes two tracts. The second tract is situated in the southwest quarter of the southeast quarter of section 35, township 6 north, range 35 east, and is irrigated from the Powell ditch, and the finding is hereby corrected to read:
“The said 7.50 acres have for 20 years been irrigated from the Little Walla Walla River, through the Powell ditch; 6.29 acres thereof being in garden and small fruits.”
And such tract is added to and included in the 271 acres of the 33 defendants mentioned in the former opinion of this court (124 Pac. 672).
*366R. B. Lawler is the. owner of 1.39 acres of land in section 2, township 5 north, range 35 east, which has been irrigated for six years from the Powell ditch. This was omitted from the circuit court’s decree, and it is hereby corrected to include the same, and is added to and included with the land of the 33 defendants, mentioned in the former opinion of this court.
Elvira Sanders and Charlotte Tanke are plaintiffs in the complaint of the Little Walla Walla Irrigation Union, and the owners of 10 acres of land in section 25, township 6 north, range 35 east, and their rights are adjudicated in finding 32 on page 372 of the record. It now appears that their interests have been transferred to Geo. B. Dexter, who was originally made a defendant as to other lands, and the decree is hereby corrected, substituting Dexter for Sanders and Tanke, in the water rights decreed to such 10 acres, and is included with the 31 plaintiffs on page 14 of the opinion of this court.
Jay Holman is the owner of .51 of an acre of land, all in garden, in the northwest quarter of the northeast quarter of section 25, township 6 north, range 35 east, which, has been irrigated from the Powell ditch for 15 years. This was omitted from the decree, and it is hereby added to and included in the land of the 33 defendants, who irrigate 271 acres directly from the stream mentioned on page 13 of the opinion of this court.
Fannie Holman’s 10 acres are adjudicated in the findings of the circuit court at page 351 of the record as irrigated from the Little Walla Walla, as shown by book of data, p. 32, being No. 29 on sheet 13, and is included with the 33 defendants mentioned in the former opinion of this court.
The Milton Irrigation Company, Perkins Irrigation Ditch Company, and the Tum-a-Lum, defendants, ask the court to specify the point at which the water allotted to their several ditches shall be measured to them, whether *367at the head of the ditch or at the point at which it is delivered from the ditch, and, if the former, to allow an additional amount for loss by seepage and evaporation. In determining the amount of water to which the various parties, both plaintiffs and defendants, are entitled, and in determining the amount needed for an acre, the amount of loss by seepage and evaporation was taken into account. The manner of arriving at the amount needed per acre by the witnesses, both the user and the experts, was largely by reference to the measurements or estimates at the head of the ditches, and the same is true of the millrace where the loss will ordinarily be much greater from a flume than from a ditch. There is no testimony as to the amount of loss from these causes, but in an ordinary ditch, where the distribution of water to users begins at its head and the length of the ditch is only one, two, or three miles, the per cent of loss is small, and should be shared proportionately by all. The United States Department of Agriculture gives the result of investigation as. to such loss, and it ranges from 1 to 2 and 3 per cent per mile. In one ditch mentioned the loss was 14 per cent per mile, but with a 2 per cent loss per mile in a ditch three miles long, the water being taken from it the whole distance, the average loss for the whole ditch would not exceed 3 per cent. However, we have no data upon which to fix the per cent of loss on any of these ditches, and in arriving at the conclusions of the opinion we considered this element, both as to the mill and the irrigation ditches, and the amount of the appropriation of the respective parties hereto as here determined shall be measured at the point of diversion from the stream.
With the corrections mentioned, the opinion is adhered to, each party to pay his own costs in this court.
Corrections Made in Decree of Circuit Court.
Former Opinion Adhered To.